

THIRD AMENDMENT TO CREDIT AGREEMENT
THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of September 26,
2017, among Summit Hotel OP, LP (the “Borrower”), KeyBank National Association,
as administrative agent (the “Administrative Agent”), and the financial
institutions party to the Credit Agreement referred to below (collectively, the
“Lender Parties”).
PRELIMINARY STATEMENTS:
The Borrower, Summit Hotel Properties, Inc. (the “Parent Guarantor”), the other
guarantors named therein, Administrative Agent, and the Lender Parties have
entered into that certain Credit Agreement dated as of April 7, 2015, as amended
by that certain First Amendment to Credit Agreement dated as of December 21,
2015, and that certain Second Amendment to Credit Agreement dated as of
January 15, 2016 (as amended, the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.
The Borrower, the Administrative Agent and the Lenders have agreed to amend the
Credit Agreement on the terms and subject to the conditions hereinafter set
forth.
SECTION 1.Amendment to Credit Agreement. Upon the occurrence of the Third
Amendment Effective Date (as defined in Section 3 below), the Credit Agreement
is amended as follows:
(a)    By inserting the following definitions in Section 1.01 of the Credit
Agreement, in the appropriate alphabetical order:
“‘Bail-In Action’ means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
‘Bail-In Legislation’ means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
‘EEA Financial Institution’ means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
‘EEA Member Country’ means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
‘EEA Resolution Authority’ means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.





--------------------------------------------------------------------------------




‘EU Bail-In Legislation Schedule’ means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
‘Third Amendment Effective Date’ means September 26, 2017.
‘Write-Down and Conversion Powers’ means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”
(b)    By deleting in their entirety the definitions of “Applicable Margin”,
“Defaulting Lender”, “ERISA Event”, “Existing Credit Agreement”, “Hedge Bank”
and “Permitted Recourse Debt”, appearing in Section 1.01 of the Credit
Agreement, and inserting in lieu thereof the following:
“‘Applicable Margin’ means, at any date of determination, a percentage per annum
determined by reference to the Leverage Ratio as set forth below:
Pricing Level
Leverage Ratio
Applicable Margin for Base Rate Advances
Applicable Margin for Eurodollar Rate Advances
   I
< 4.0:1.0
0.80%
1.80%
   II
> 4.0:1.0, but < 5.0:1.0
0.95%
1.95%
   III
> 5.0:1.0, but < 5.5:1.0
1.20%
2.20%
   IV
> 5.5:1.0, but < 6.0:1.0
1.30%
2.30%
   V
> 6.0:1.0
1.60%
2.60%



The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level II on the Closing Date
based on the certificate delivered pursuant to Section 3.01(a)(xv), (b) no
change in the Applicable Margin resulting from the Leverage Ratio shall be
effective until three Business Days after the date on which the Administrative
Agent receives (i) the financial statements required to be delivered pursuant to
Section 5.03(b) or (c), as the case may be, and (ii) a certificate of the Chief
Financial Officer (or other Responsible Officer performing similar functions) of
the Borrower demonstrating the Leverage Ratio, (c)  the Applicable Margin shall
be at Pricing Level V during any period that an increase in the maximum ratio of
Consolidated Unsecured Indebtedness of the Parent Guarantor to Unencumbered
Asset Value in accordance with the proviso in Section 5.04(b)(i) is in effect,
and (d) the Applicable Margin shall be at Pricing Level V for so long as the
Borrower has not submitted to the Administrative Agent as and when required
under Section 5.03(b) or (c), as applicable, the information described in clause
(b) of this proviso. If (i) the Leverage Ratio used to determine the Applicable
Margin for any period is incorrect as a result of any error,


2



--------------------------------------------------------------------------------




misstatement or misrepresentation contained in any financial statement or
certificate delivered pursuant to Section 5.03(b) or (c), and (ii) as a result
thereof, the Applicable Margin paid to the Lenders, at any time pursuant to this
Agreement is lower than the Applicable Margin that would have been payable to
the Lenders, had the Applicable Margin been calculated on the basis of the
correct Leverage Ratio, the Applicable Margin in respect of such period will be
adjusted upwards automatically and retroactively, and the Borrower shall pay to
each Lender such additional amounts (“Additional Margin Amounts”) as are
necessary so that after receipt of such amounts such Lender receives an amount
equal to the amount it would have received had the Applicable Margin been
calculated during such period on the basis of the correct Leverage Ratio.
Additional Margin Amounts shall be payable within (10) days after delivery by
the Administrative Agent to the Borrower of a notice (which shall be conclusive
and binding absent manifest error) setting forth in reasonable detail the
Administrative Agent’s calculation of the amount of any Additional Margin
Amounts owed to the Lenders. The payment of Additional Margin Amounts pursuant
to this Agreement shall be in addition to, and not in limitation of, any other
amounts payable by the Borrower pursuant to the Loan Documents.
‘Defaulting Lender’ means, subject to Section 9.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Commitments within two Business
Days of the date any such Commitment was required to be funded by such Lender
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding the Advance has
not been satisfied (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such notice) or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lenders’ obligation to fund a Commitment hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within two Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Person. Any determination


3



--------------------------------------------------------------------------------




by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
9.10(a)) upon delivery of written notice of such determination to the Borrower
and each Lender.
‘ERISA Event’ means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
or (g) the institution by the PBGC of proceedings to terminate a Plan pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition described
in Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.
‘Existing Credit Agreement’ means collectively (i) that certain Credit
Agreement, dated as of January 15, 2016, among Borrower, Parent Guarantor, the
other guarantors party thereto, Deutsche Bank AG New York Branch, as
administrative agent, and the other lenders party thereto, as amended,
supplemented or otherwise modified to date, and (ii) that certain Credit
Agreement, dated as of September 26, 2017, among Borrower, Parent Guarantor, the
other guarantors party thereto, KeyBank, as administrative agent, and the other
lenders party thereto, as amended, supplemented or otherwise modified to date.
‘Hedge Bank’ means any entity that is a Lender Party or an Affiliate of a Lender
Party at the time it enters into a Guaranteed Hedge Agreement in its capacity as
a party to such Guaranteed Hedge Agreement.
‘Permitted Recourse Debt’ means Recourse Debt that is either (a) Unsecured
Indebtedness that does not result in a Default or an Event of Default under the
financial covenants set forth in Section 5.04(b) provided that the aggregate
principal amount of any such Unsecured Indebtedness, other than the Unsecured
Indebtedness under the Existing Credit Agreement, that has a scheduled maturity
date or commitment termination date prior to the one year anniversary of the
latest Termination Date under the Credit Agreement (taking into account any
extensions thereof) shall in no event exceed $125,000,000, or (b) Indebtedness
(i) secured by (x) a Lien on the Equity Interests of a Property-Level Subsidiary
that directly or indirectly does not hold any fee or leasehold interest in any
Unencumbered Asset, or (y) a mortgage Lien granted by such Property-Level
Subsidiary, as mortgagor, pursuant to the terms of the loan documents evidencing
such Recourse Debt, (ii) in an aggregate principal amount not to exceed 10% of
Total Asset Value at any time outstanding,


4



--------------------------------------------------------------------------------




and (iii) that does not result in Default or Event of Default under the
financial covenants set forth in Sections 5.04(a)(v) and 5.04(a)(vi).”
(c)    By deleting in it entirety Section 2.11(f)(v) of the Credit Agreement,
and inserting in lieu thereof the following:
“(v)    fifth, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date or any periodic scheduled payments
due under any Guaranteed Hedge Agreement of which Administrative Agent has
received not less than five (5) Business Days prior written notice, ratably
based upon the respective aggregate amounts of all such interest owing to the
Administrative Agent and the Lender Parties on such date;”
(d)    By deleting in its entirety Section  2.11(f)(vii) of the Credit
Agreement, and inserting in lieu thereof the following:
“(vii)    seventh, to the payment of the principal amount of all of the
outstanding Advances and any termination payments due under a Guaranteed Hedge
Agreement of which Administrative Agent has received not less than five (5)
Business Days prior written notice that are due and payable to the
Administrative Agent and the Lender Parties on such date, ratably based upon the
respective aggregate amounts of all such principal and reimbursement obligations
owing to the Administrative Agent and the Lender Parties on such date; and”
(e)    By deleting in its entirety Section 2.17(a) of the Credit Agreement, and
inserting in lieu thereof the following:
“(a)    The Borrower may, at any time by written notice to the Administrative
Agent, request an increase in the aggregate amount of the Term Loan Commitments,
in the form of an additional tranche within the Term Loan Facility, by not less
than $5,000,000 (each such proposed increase, a “Commitment Increase”) to be
effective prior to the Termination Date (the “Increase Date”) as specified in
the related notice to the Administrative Agent; provided, however, that (i) in
no event shall the aggregate amount of the Commitments at any time exceed
$200,000,000 in the aggregate, (ii) on the date of any request by the Borrower
for a Commitment Increase and on the related Increase Date, the applicable
conditions set forth in Article III shall be satisfied and such Commitment
Increase shall not constitute or give rise to a default or event of default
(whether with the giving of notice, passage of time or otherwise) under any
agreement (including, without limitation, the Existing Credit Agreement) to
which the Parent Guarantor or any of its Subsidiaries are bound or subject, and
Borrower shall have delivered to Administrative Agent a certification of the
foregoing signed by a Responsible Officer together with such supporting
information demonstrating compliance with the foregoing as Administrative Agent
may reasonably request, (iii) with respect to any Term Loan Borrowing in
connection with any Commitment Increase consisting of Eurodollar Rate Advances,
such Borrowing must occur only on the first day of an Interest Period, and (iv)
the Borrower may not request a Commitment Increase in the event that all
Advances that had been outstanding prior to such requested increase have been
prepaid.”


5



--------------------------------------------------------------------------------




(f)    By deleting in its entirety Section 4.01(x) of the Credit Agreement, and
inserting in lieu thereof the following:
“(x)    Sanctioned Persons. None of the Loan Parties or any of their respective
Subsidiaries nor, to the knowledge any Responsible Officer of the Borrower, any
director, officer, agent, employee or Affiliate of any Loan Party or any of its
respective Subsidiaries is currently subject to any U.S. sanctions administered
by the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”)
or any successor to OFAC carrying out similar function or any sanctions under
similar laws or requirements administered by the United States Department of
State, the United States Treasury, the United Nations Security Council, the
European Union or Her Majesty’s Treasury (collectively, “Sanctions Laws”); and
the Borrower will not directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC or other Sanctions Laws (each such person a “Designated
Person”). Neither Borrower, any Guarantor, nor any Subsidiary, director or
officer of Borrower or Guarantor or, to the knowledge of Borrower, any
Affiliate, agent or employee of Borrower or any Guarantor, has engaged in any
activity or conduct which would violate any applicable anti-bribery,
anti-corruption or anti-money laundering laws or regulations in any applicable
jurisdiction, including without limitation, any Sanctions Laws.”
(g)    By inserting the following new Section 4.01(y) of the Credit Agreement
immediately after Section 4.01(x):
“(y)    EEA Financial Institutions. None of the Borrower, any Guarantor, nor
their respective Subsidiaries is an EEA Financial Institution.”
(h)    By deleting in their entirety Sections 5.02(u) and 5.02(v) of the Credit
Agreement, and inserting in lieu thereof the following:
“(u)    Sanctioned Persons. Directly or indirectly use or permit or allow any of
its Subsidiaries to directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any Designated Person or in any manner that would
cause any of such persons to violate the United States Foreign Corrupt Practices
Act. None of the funds or assets of the Loan Parties that are used to pay any
amount due pursuant to this Agreement or the other Loan Documents shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws.
(v)    More Restrictive Agreements. Enter into or modify any agreements or
documents or permit or allow any of its Subsidiaries to enter into or modify any
agreements or documents in each case pertaining to any existing or future
Unsecured Indebtedness of such Loan Party or such Subsidiaries (including,
without limitation, the Existing Credit Agreement), if such agreements or
documents include covenants, whether affirmative or negative (or any other
provision which may have the same practical effect as any of the foregoing),
which are individually or in the aggregate more restrictive against the Loan
Parties or their respective Subsidiaries than those set forth in Sections
5.01(o), 5.02(f)(iv), 5.02(g), 5.02(m), 5.02(o) or 5.04 (and including for the
purposes hereof, all definitions used


6



--------------------------------------------------------------------------------




in or relating to such sections or definitions) of this Agreement, unless the
Loan Parties, the Administrative Agent and the Required Lenders shall have
simultaneously amended this Agreement to include such more restrictive
provisions. Each of the Loan Parties agrees to deliver to the Administrative
Agent copies of any agreements or documents (or modifications thereof)
pertaining to existing or future Unsecured Indebtedness of the Loan Parties and
their respective Subsidiaries as the Administrative Agent from time to time may
request.”
(i)    By deleting in its entirety Section 5.04(a)(i) of the Credit Agreement,
and inserting in lieu thereof the following:
“(i)    Maximum Leverage Ratio. Maintain as of each Test Date a Leverage Ratio
of not greater than 6.50:1.00; provided, however, that on and after the date of
any Leverage Ratio Increase Election, the Parent Guarantor shall maintain as of
each Test Date occurring during the period ending not later than the last day of
the third (3rd) consecutive fiscal quarter ending after the date of such
Leverage Ratio Increase Election, a Leverage Ratio of not greater than
7.00:1.00; provided further that (A) such Leverage Ratio Increase Elections may
only occur (1) prior to the Termination Date and (2) not more than two times
during the term of the Facility, and (B) such Leverage Ratio Increase Elections
may not be consecutive.”
(j)    By deleting in its entirety Section 5.04(a)(ii) of the Credit Agreement,
and inserting in lieu thereof the following:
“(ii)    Minimum Consolidated Tangible Net Worth. Maintain at all times a
Consolidated Tangible Net Worth of not less than the sum of (a) $1,105,342,000
plus (b) an amount equal to 75% of the net cash proceeds of all issuances or
sales of Equity Interests of the Parent Guarantor or any of its Subsidiaries
consummated after the Third Amendment Effective Date.”
(k)    By deleting in its entirety Section 5.04(b)(i) of the Credit Agreement,
and inserting in lieu thereof the following:
“(i)    Maximum Unsecured Leverage Ratio. Maintain at all times an Unsecured
Leverage Ratio equal to or less than 60%; provided, however, that on and after
the date of any Unsecured Leverage Ratio Increase Election, the Parent Guarantor
shall maintain as of each Test Date occurring during the period ending not later
than the last day of the third (3rd) consecutive fiscal quarter ending after the
date of such Unsecured Leverage Ratio Increase Election, an Unsecured Leverage
Ratio equal to or less than 65%; provided further that (A) such Unsecured
Leverage Ratio Increase Elections may only occur (1) prior to the Termination
Date and (2) not more than two times during the term of the Facility, and
(B) such Unsecured Leverage Ratio Increase Elections may not be consecutive.”
(l)    By deleting in its entirety Section 6.01(e) of the Credit Agreement, and
inserting in lieu thereof the following:
“(e)    Cross Defaults. (i) Any Loan Party or any Subsidiary thereof shall fail
to pay any principal of, premium or interest on or any other amount payable in
respect of any Material Debt when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise); or
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Material


7



--------------------------------------------------------------------------------




Debt, if (A) the effect of such event or condition is to permit the acceleration
of the maturity of such Material Debt or otherwise permit the holders thereof to
cause such Material Debt to mature, and (B) only with respect to Material Debt
described in clause (a) or (b) of the definition thereof, such event or
condition shall remain unremedied or otherwise uncured for a period of 30 days;
or (iii) the maturity of any such Material Debt shall be accelerated or any such
Material Debt shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or (iv) without limiting the foregoing, the
occurrence of any “Event of Default” (as defined in any Existing Credit
Agreement) under any Existing Credit Agreement; or”
(m)    By inserting the following new Section 9.17 of the Credit Agreement
immediately after Section 9.16:
“SECTION 9.17.    ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”
(n)    By deleting each and all references to “James Komperda”, “(770) 510-
2061” and “James_K_Komperda@KeyBank.com” in the Credit Agreement, and inserting
in lieu thereof “Daniel Silbert”, “(770) 510- 2096” and
“Daniel_Silbert@KeyBank.com, respectively.
(o)    By deleting in its entirety Schedule III of the Credit Agreement, and
inserting in lieu thereof the Schedule III attached hereto and made a part
hereof.


8



--------------------------------------------------------------------------------




SECTION 2.    Representations and Warranties. The Borrower hereby represents and
warrants that the representations and warranties contained in each of the Loan
Documents (as amended or supplemented to date, including pursuant to this
Amendment) are true and correct on and as of the Third Amendment Effective Date
(defined below), as though made on and as of such date (except for any such
representation and warranty that, by its terms, refers to an earlier date, in
which case as of such earlier date).
SECTION 3.    Conditions of Effectiveness. This Amendment shall become effective
as of the first date (the “Third Amendment Effective Date”) on which, and only
if, each of the following conditions precedent shall have been satisfied:
(a)    The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent:
(a)    (x) counterparts of this Amendment executed by the Borrower, the
Administrative Agent and those Lenders comprising Required Lenders or, as to any
of such Lenders, advice satisfactory to the Administrative Agent that such
Lender has executed this Amendment, and (y) the consent attached hereto (the
“Consent”) executed by each of the Guarantors.
(b)    A certificate of the Secretary or an Assistant Secretary of (a) the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Amendment and (b) each Guarantor certifying the
names and true signatures of the officers of such Guarantor authorized to sign
the Consent.
(b)    The representations and warranties set forth in each of the Loan
Documents shall be correct in all material respects on and as of the Third
Amendment Effective Date, as though made on and as of such date (except for any
such representation and warranty that, by its terms, refers to a specific date
other than the Third Amendment Effective Date, in which case as of such specific
date).
(c)    No event shall have occurred and be continuing, or shall result from the
effectiveness of this Amendment, that constitutes a Default or an Event of
Default.
(d)    The “Existing Credit Agreement” (as defined in the Credit Agreement in
effect immediately prior to the Third Amendment Effective Date) shall be amended
in a manner consistent with Section 1 above and otherwise shall be in form and
substance satisfactory to Administrative Agent, and that certain Credit
Agreement dated as of the same date hereof, among Borrower, Parent Guarantor,
Subsidiary Guarantors, Administrative Agent, and other lender parties thereto,
shall be executed and delivered to Agent in form and substance satisfactory to
Administrative Agent, effective contemporaneously with the Third Amendment
Effective Date.
The effectiveness of this Amendment is conditioned upon the accuracy of the
factual matters described herein. This Amendment is subject to the provisions of
Section 9.01 of the Credit Agreement.
SECTION 4.    Reference to and Effect on the Loan Documents.
(a)    On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each of the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended by this Amendment.


9



--------------------------------------------------------------------------------




(b)    The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
SECTION 5.    Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder (including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent) in
accordance with the terms of Section 9.04 of the Credit Agreement.
SECTION 6.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
as an attachment to an electronic mail message in .pdf, .jpeg, .TIFF or similar
electronic format shall be effective as delivery of a manually executed
counterpart of this Amendment for all purposes.
SECTION 7.    Governing Law. This Amendment shall pursuant to New York General
Obligations Law Section 5-1401 be governed by, and construed in accordance with,
the laws of the State of New York.
SECTION 8.    Waiver of Claims. Borrower acknowledges, represents and agrees
that Borrower as of the date hereof has no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Term Loan Advances
or with respect to any acts or omissions of Administrative Agent or any Lender,
or any past or present officers, agents or employees of Administrative Agent or
any Lender, and Borrower does hereby expressly waive, release and relinquish any
and all such defenses, setoffs, claims, counterclaims and causes of action, if
any.


(Signature pages follow)




10



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


BORROWER:


SUMMIT HOTEL OP, LP,
a Delaware limited partnership


By:    SUMMIT HOTEL GP, LLC,
a Delaware limited liability company,
its general partner


By:
SUMMIT HOTEL PROPERTIES, INC., a Maryland corporation,

its sole member


/s/ Christopher Eng
By:____________________________
Name: Christopher Eng
Title: Secretary




(Signatures continued on next page)




Summit – Third Amendment to Credit Agreement



--------------------------------------------------------------------------------






Agreed as of the date first above written:
KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent and Initial Lender


/s/ Daniel L. Silbert
By:    

Name: Daniel L. Silbert
Title: Sr. Vice President
(Signatures continued on next page)




Summit – Third Amendment to Credit Agreement

--------------------------------------------------------------------------------






REGIONS BANK,
as a Lender


/s/ T. Barrett Vawter
By:    ___________________________________

    Name: T. Barrett Vawter
Title: Vice President    


(Signatures continued on next page)




Summit – Third Amendment to Credit Agreement

--------------------------------------------------------------------------------






RAYMOND JAMES BANK, N.A.,
as a Lender


/s/ Matt Stein
By:    ___________________________________

    Name: Matt Stein
Title: Vice President


(Signatures continued on next page)




Summit – Third Amendment to Credit Agreement

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Lender


/s/ Scott C. DeJong
By:    ___________________________________

    Name: Scott C. DeJong
Title: Senior Vice President
(Signatures continued on next page)






Summit – Third Amendment to Credit Agreement

--------------------------------------------------------------------------------






BRANCH BANKING AND TRUST COMPANY,
as a Lender


/s/ Brad Bowen
By:    ___________________________________

    Name: Brad Bowen
Title: Senior Vice President
(Signatures continued on next page)






Summit – Third Amendment to Credit Agreement

--------------------------------------------------------------------------------






AMERICAN BANK, N.A.,
as a Lender


/s/ Phillip A. Wright
By:    ___________________________________

    Name: Phillip A. Wright
Title: Senior Commercial Lender
(Signatures continued on next page)










Summit – Third Amendment to Credit Agreement

--------------------------------------------------------------------------------






CONSENT
Dated as of September 26, 2017
Each of the undersigned, as a Guarantor under the Guaranty set forth in Article
VII of the Credit Agreement dated as of April 7, 2015, as amended on
December 21, 2015 and January 15, 2016, in favor of the Lender Parties party to
the Credit Agreement referred to in the foregoing Third Amendment to Credit
Agreement, hereby consents to such Third Amendment to Credit Agreement and
hereby confirms and agrees that notwithstanding the effectiveness of such Third
Amendment to Credit Agreement, the Guaranty is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects.
Without limitation of the foregoing, each Guarantor hereby ratifies the Credit
Agreement as amended to date. Each Guarantor acknowledges, represents and agrees
that Guarantors as of the date hereof have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Term Loan Advances
or with respect to any acts or omissions of Administrative Agent or any Lender,
or any past or present officers, agents or employees of Administrative Agent or
any Lender, and each Guarantor does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.


SUMMIT HOTEL PROPERTIES, INC.,
a Maryland corporation


/s/ Christopher Eng
By:    
Name: Christopher Eng
Title: Secretary


(Signatures continued on next page)






Summit – Third Amendment to Credit Agreement

--------------------------------------------------------------------------------






Summit Hospitality I, LLC,
Summit Hospitality VI, LLC,
Summit Hospitality VIII, LLC,
Summit Hospitality IX, LLC,
Summit Hospitality 17, LLC,
Summit Hospitality 18, LLC,
Summit Hospitality 25, LLC,
Summit Hospitality 057, LLC,
Summit Hospitality 060, LLC,
Summit Hospitality 084, LLC,
Summit Hospitality 100, LLC,
Summit Hospitality 114, LLC,
Summit Hospitality 117, LLC,
Summit Hospitality 118, LLC,
Summit Hospitality 119, LLC,
Summit Hospitality 121, LLC,
Summit Hospitality 122, LLC,
Summit Hospitality 123, LLC,
Summit Hospitality 126, LLC,
Summit Hospitality 127, LLC,
Summit Hospitality 128, LLC,
Summit Hospitality 129, LLC,
Summit Hospitality 130, LLC,
Summit Hospitality 131, LLC,
Summit Hospitality 132, LLC,
Summit Hospitality 134, LLC,
Summit Hospitality 135, LLC,
Summit Hospitality 136, LLC,
Summit Hospitality 137, LLC,
Summit Hospitality 138, LLC,
Summit Hospitality 139, LLC,
Summit Hospitality 140, LLC,
Summit Hospitality 141, LLC,
San Fran JV, LLC,
each a Delaware limited liability company




By: /s/ Christopher Eng
   Name: Christopher Eng
   Title: Secretary


Carnegie Hotels, LLC,
a Georgia limited liability company




By: /s/ Christopher Eng
   Name: Christopher Eng
   Title: Secretary




Summit Hotel TRS 003, LLC
Summit Hotel TRS 005, LLC
Summit Hotel TRS 023, LLC
Summit Hotel TRS 026, LLC
Summit Hotel TRS 030, LLC
Summit Hotel TRS 037, LLC
Summit Hotel TRS 044, LLC
Summit Hotel TRS 045, LLC
Summit Hotel TRS 057, LLC
Summit Hotel TRS 060, LLC
Summit Hotel TRS 062, LLC
Summit Hotel TRS 065, LLC
Summit Hotel TRS 066, LLC
Summit Hotel TRS 084, LLC
Summit Hotel TRS 088, LLC
Summit Hotel TRS 089, LLC
Summit Hotel TRS 090, LLC
Summit Hotel TRS 094, LLC
Summit Hotel TRS 095, LLC
Summit Hotel TRS 096, LLC
Summit Hotel TRS 099, LLC
Summit Hotel TRS 100, LLC
Summit Hotel TRS 102, LLC
Summit Hotel TRS 113, LLC
Summit Hotel TRS 114, LLC
Summit Hotel TRS 117, LLC
Summit Hotel TRS 118, LLC
Summit Hotel TRS 119, LLC
Summit Hotel TRS 121, LLC
Summit Hotel TRS 122, LLC
Summit Hotel TRS 123, LLC
Summit Hotel TRS 126, LLC
Summit Hotel TRS 127, LLC
Summit Hotel TRS 128, LLC
Summit Hotel TRS 129, LLC
Summit Hotel TRS 130, LLC
Summit Hotel TRS 131, LLC
Summit Hotel TRS 132, LLC
Summit Hotel TRS 134, LLC
Summit Hotel TRS 135, LLC
Summit Hotel TRS 136, LLC
Summit Hotel TRS 137, LLC
Summit Hotel TRS 138, LLC
Summit Hotel TRS 139, LLC
Summit Hotel TRS 140, LLC
Summit Hotel TRS 141, LLC


By: Summit Hotel TRS, Inc.,
   a Delaware corporation, the sole member of each of the above referenced
Delaware limited liability companies


By: /s/ Christopher Eng
      Name: Christopher Eng
      Title: Secretary







Summit – Third Amendment to Credit Agreement

--------------------------------------------------------------------------------






Schedule III - Approved Managers
Count
Management Company
1
Aimbridge Hospitality
1
American Liberty Hospitality, Inc.
1
Courtyard Management Corporation
1
Crestline Hotels and Resorts and affiliates
1
Fillmore Hospitality and affiliates
1
IHG Management (Maryland), LLC
1
Intercontinental Hotels Group Resources, Inc.
1
Intermountain Management, LLC
1
Interstate Management Company, LLC
1
Kana Hotels, Inc.
1
OTO Development, LLC
1
Park Place Hospitality
1
Pillar Hotels and Resorts, LP
1
Residence Inn by Marriott, Inc.
1
Sage Hospitality and affiliates
1
Select Hotels Group, LLC
1
Springhill SMC Corporation
1
Stonebridge Realty Advisors, Inc.
1
White Lodging Services Corporation
19
 







Summit – Third Amendment to Credit Agreement

